Hamilton App. No. C-120822, 2013-Ohio-4147. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 16 of the court of appeals’ entry filed September 25, 2013:
“Must an employee or another individual used by the person or government entity to perform any work or services make a report or indicate an intention to report suspected abuse or neglect of a nursing home resident to the Ohio Director of Health to state a claim for retaliation under R.C. 3721.24(A)?”
Pfeifer, J., dissents.
The conflict case is Arsharn-Brenner v. Grande Point Health Care, 8th Dist. Cuyahoga No. 74835, 2000 Ohio App. LEXIS 3164 (July 31, 2000).
Sua sponte, cause consolidated with 2013-1766, Hulsmeyer v. Hospice of Southwest Ohio, Inc., 1st Dist. Hamilton No. C-120822, 2013-Ohio-4147.